Burr, J.:
The pleadings in this case were oral. The action is stated to be one for conversion, and it is claimed that such conversion occurred in the course of defendants’ employment in.a fiduciary capacity, entitling plaintiffs to an order to arrest and a body execution. (Mun. Ct. Act [Laws of 1902, chap. 580], § 56, subd. 2, as amd. by Laws of 1903, chap. 156.) The judgment entered herein contains the words “ defendant liable to execution against his person.” (Mun. Ct. Act, § 251.) Henry Pistor and Louis Levy, named as defendants in this action, were copartners' in the real estate business. Levy only was served, and the judgment runs against him alone. It appears that during the months of December, 1909, and January, 1910, Levy and his partner were employed to collect the rents of ■ plaintiffs’ property. The greater portion of such rents, according to the evidence, was collected by Pistor. A small portion was collected by Levy, but the evidence is undisputed that the money which Levy collected he turned over to Pistor to deliver to plaintiffs. Pistor embezzled not only the amount which Levy had turned over to him, but the amount which he himself had collected, and absconded. That the defendant Levy, as a member of the firm, would be liable in an action for money had and received is unquestioned. {McFarland v. Crawy, 8 Cow. 253.) That action was one in assumpsit, and not in trover, as stated by counsel for respondents in his brief. That an action may be maintained for the conversion of money received, in a fiduciary capacity is also, established. (Britton v. Ferrin, 171 N. Y. 235; Jackson v. Moore, 94 App. Div. 504; People ex rel. Zotti v. Flynn, 135 id. 276.) The question in this case is whether' in such an action an innocent partner is liable for the tortious acts of his copartner, and must go to jail if he is unable to pay the debt. “ Partners are liable for the conversion by a copartner of the property of a third person, if done in the ordinary course of the firm’s business. But innocent partners are not liable when the conversion is not effected in the course of the firm’s business, but as' an individual transaction of the wrong-doer.” (30 Cyc. 525; Battle v. Street, 85 Tenn. 282, 287; Stokes v. Burney, 3 *106Tex. Civ. App. 219, 221.) The collection of plaintiffs’ rents was •within the scope of the partnership business, but the act resulting in • the conversion was the individual crime of Pistor, committed without the. defendant Levy’s knowledge or consent, and from which he derived no-benefit. It is true tliat if defendants’ firm had not been ■ employed to collect.plaintiffs’ rents-Pistor would, not have been in a position to steal them, but “ a fraud committed by a partner while acting on his own separate account, is not imputable to the firm, although, had he not been- connected with. the firm lie would not have been in the position to commit the fraud'.’’ (Andrews v. De Forest, 22 App. Div. 132, 138.) If a fort is committed by one partner, even though it was made possible by reason of -Iris connection with the performance of partnership business, it may, from its nature - or attendant circumstances, be shown' to.be only a several aict. (Pars. Part. [4th ed.j 125.) The author well illustrates the . . distinction when he says : “ If two ■ physicians were in partner- ' ship, and one intentionally maltreated- a.patient,” the other partner would not be liable; ■ but if one was injured by the negligent' act of ' a firm of physicians, in the course of his business, the other member of' tlie firm would be.
. The judgment appealed: from should be reversed and a new trial ordered, costs to abide the'event. . ■
Woodward, .Thomas, Rich and Carr, JJ., concurred.
Judgment of the Municipal'Court reversed and hew trial ordered, costs to abide the' event. .' •